On application for rehearing.
Spencer, J.
Full ownership is divisible into three elements, all of which are jura in re, to wit, the use, the enjoyment, and the disposal.
The person who owns the usufruct, has as clear and distinct a right as he who owns the naked property. He may sell it, give it, and if it operates on immovables, mortgage it, in the same manner as the owner of the naked property may do. It is like any other jus in re, any other right of property, liable to seizure for his debts, except when it operates upon the estate of his minor child.
When Mrs. Marsoudet, therefore, bequeathed to her husband the usufruct of her estate, she bequeathed him a right of property in her estate — a. jus in re — just as complete, perfect, and distinct as was her bequest to her daughter Julia Riley. He became one of her universal legatees and testamentary heirs, to wit, universal legatee and heir of the use and enjoyment of all her estate.
The defendant, therefore, had a perfect right to seize, his rights as universal usufructuary of her estate, just as Julia Riley’s creditor might have seized her rights as universal legatee. Of course a probate sale of the property of an estate to pay its debts, defeats all legacies of that property, or of any of the elements of its ownership, and therefore defeats a legacy of the usufruct, as well as of the naked property.
The existence of debts on the thing, and which may deprive the usufruct of its value, does not prevent the right of usufruct from existing no more than does the insolvency of a living person prevent his owning property. Whether the estate of Eliza Marsoudet was in or out of debt, solvent or insolvent, makes no sort of difference, and does not affect the existence of the husband’s rights of Usufruct; but only its value, its amount. If the property of the estate has been honestly scad fairly sold to pay its debts, and is insufficient, it will be a barren right that is sold; but that is none of the executor’s business. If persons have been deterred from buying, at the probate sale of the estate, by this proceeding to sell the rights of the legatee of the usufruct, the estate has been injured and damaged by their ignorance and not by any illegal act of the seizing creditor, who did but pursue a legal right, and any loss resulting, therefore is damnum absque injuria.

Rehearing refused.